705 S.E.2d 755 (2011)
STATE
v.
Vernon Morrell SMITH.
No. 15P11-1.
Supreme Court of North Carolina.
February 3, 2011.
Vernon Morrell Smith, Manson, for Smith, Vernon Morrell.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
Seth Edwards, District Attorney, for State.
The following order has been entered on the motion filed on the 11th of January 2011 by Defendant to Have Court of Appeals Rule on Habeas Corpus:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."